UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6872


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIS MARK HAYNES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:02-cv-03850-PJM; 8:98-cr-00520-PJM-1)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willis Mark Haynes, Appellant Pro Se.  Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willis       Mark     Haynes       seeks        to     appeal          the    district

court’s       order    denying       his    Fed.       R.    Civ.     P.       60(b)    motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                      The order is

not    appealable          unless    a     circuit          justice       or    judge       issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,          369     F.3d       363,      369        (4th       Cir.     2004).

A certificate          of     appealability            will         not     issue          absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the     merits,      a     prisoner         satisfies          this    standard       by

demonstrating         that     reasonable             jurists       would        find       that     the

district       court’s      assessment        of       the    constitutional                claims    is

debatable       or    wrong.         Slack    v.       McDaniel,          529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed          the     record       and

conclude       that     Haynes       has     not       made     the       requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                  2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3